                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8        UNILOC USA, INC., et al.,                       Case No. 19-cv-01692-EJD (VKD)
                                                           Plaintiffs,
                                   9
                                                                                            ORDER RE THIRD PARTY
                                                     v.                                     SUBPOENA TO PENDRELL
                                  10

                                  11        APPLE INC.,                                     Re: Dkt. No. 90
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Defendant Apple Inc. (“Apple”) and third party Pendrell Technologies LLC (“Pendrell”)

                                  14   ask the Court to resolve their dispute concerning Apple’s subpoena for deposition transcripts and

                                  15   deposition testimony from Pendrell. Dkt. No. 90. The Court deems this matter suitable for

                                  16   resolution without oral argument. See Civil L.R. 7-1(b).

                                  17            For the reasons explained below, the Court concludes that Apple may obtain discovery of

                                  18   the transcripts of prior Pendrell depositions involving the same patent portfolio and ownership

                                  19   history at issue in this case, and that Apple may take a single deposition of Pendrell for use in the

                                  20   four Uniloc actions against Apple.

                                  21   I.       DISCUSSION
                                  22            A.        Deposition Testimony
                                  23            On January 27, 2020, Apple served a subpoena for the production of documents and for

                                  24   deposition testimony on Pendrell. Dkt. No. 90-1. Pendrell (or its subsidiary) is a prior assignee of

                                  25   a patent portfolio that includes the patent asserted by plaintiff Uniloc USA, Inc. (“Uniloc”) against

                                  26   Apple in this action, as well as other patents asserted by Uniloc against Apple in three other

                                  27   actions. Dkt. 90 at 1, 3. The dispute concerns Request No. 4 of the subpoena, which asks Pendrell

                                  28   to produce “[a]ll deposition transcripts and documents produced in cases involving Uniloc.” Dkt.
                                   1   No. 90-1 a 14. Pendrell does not object to producing the requested documents and also has agreed

                                   2   to produce the requested transcripts, but only so long as Apple’s own deposition of Pendrell is

                                   3   reduced by the amount of time Pendrell’s witness testified in prior depositions.1 Dkt. No. 90 at 5.

                                   4           According to Pendrell, it has provided deposition testimony on two occasions. First,

                                   5   Huawei and Samsung jointly deposed Pendrell in connection with eight Uniloc actions, four each

                                   6   against Huawei and Samsung. Second, Google deposed Pendrell in connection with one Uniloc

                                   7   action against Google. Id. at 3. Pendrell says that transcripts of these depositions reflect

                                   8   approximately 12 hours of deposition testimony. Id. at 5. Apple argues—and Pendrell does not

                                   9   dispute—that these prior Pendrell depositions concern the same ownership history for the patent

                                  10   asserted against Apple in this case and the patents asserted in the other three Uniloc actions against

                                  11   Apple. Id. at 2, 3.

                                  12           Pendrell does not dispute that the discovery Apple seeks is relevant and does not contend
Northern District of California
 United States District Court




                                  13   that production of the transcripts is burdensome. Rather, Pendrell objects that requiring it to

                                  14   provide a witness to testify for up to seven hours, after Pendrell has already provided Apple with

                                  15   transcripts of prior relevant deposition testimony, is burdensome and not proportional to the needs

                                  16   of the case. Id. at 4. To limit this burden, Apple proposes taking one deposition of Pendrell, not

                                  17   to exceed seven hours, covering all four of the Uniloc actions against Apple. Id. at 1.

                                  18           Pendrell argues that Apple improperly seeks “cloned discovery”—i.e., the results of other

                                  19   parties’ efforts to obtain discovery in other cases. The Court is not persuaded. Apple seeks

                                  20   discovery from the source of the information, Pendrell, not from others who have gone to the

                                  21   trouble and expense to obtain it first. See, e.g., Barrella v. Village of Freeport, No. 12-cv-0348,

                                  22   2012 WL 6103222, at *3 (E.D.N.Y. Dec. 8, 2012) (distinguishing between subpoena directed to

                                  23   source of information and subpoena directed to party in another case who had previously

                                  24   subpoenaed same source). In addition, Pendrell does not complain that Apple’s discovery requests

                                  25   are insufficiently tailored or are so broad as to encompass irrelevant material. See, e.g., Schneider

                                  26   v. Chipotle Mexican Grill Inc., No. 16-cv-02200, 2017 WL 1101799 at *3–4 (N.D. Cal. Mar. 24,

                                  27

                                  28
                                       1
                                        Neither party explains how much time Pendrell proposes to allot to Apple for Apple’s own
                                       deposition. Apple describes it as “mere minutes.”
                                                                                       2
                                   1   2017) (permitting discovery of documents produced in separate cases with factual and legal

                                   2   overlap); Capital Ventures Int’l v. J.P. Morgan Mortg. Acquisition Corp., No. 12-10085, 2014 WL

                                   3   1431124, at *1 (D. Mass. Apr. 14, 2014) (distinguishing between discovery of testimony in

                                   4   limited number of similar actions and discovery of testimony in wholly unrelated cases). Here, the

                                   5   burden of which Pendrell complains principally results from the number of lawsuits Uniloc has

                                   6   filed against multiple targets, rather than disproportionate discovery demands by Apple in this

                                   7   case.

                                   8           Apple may take one deposition of Pendrell across all four Uniloc cases against Apple. The

                                   9   total deposition time must not exceed seven hours, even if more than one witness testifies on

                                  10   behalf of Pendrell. The Court expects that Apple will endeavor to avoid duplicative and repetitive

                                  11   questioning in its deposition of Pendrell.

                                  12           B.     Protective Order Issue
Northern District of California
 United States District Court




                                  13           Pendrell alludes to a protective order or orders that may govern disclosure of the

                                  14   deposition transcripts in the other matters against Huawei, Samsung, and Google. However,

                                  15   Pendrell does not argue that this protective order bars the production of any of the material Apple

                                  16   subpoenas. Pendrell bears the burden of demonstrating that a protective order bars disclosure of

                                  17   the transcripts to Apple, and it has not met that burden. The Court expects Pendrell to seek the

                                  18   consent of any person or entity whose permission for disclosure is required under a protective

                                  19   order in any other case, and to confer promptly with Apple about any necessary steps that must be

                                  20   taken to obtain such permission.

                                  21           IT IS SO ORDERED.

                                  22   Dated: March 24, 2020

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         3
